In a claim to recover damages for wrongful death, the claimant appeals from a judgment of Court of Claims (Silverman, J.), dated November 9, 1987, which, after a nonjury trial, dismissed the claim for failure to make out a prima facie case.
Ordered that the judgment is affirmed, without costs or disbursements.
Upon a review of the record, we agree with Judge Silver-*890man of the Court of Claims that the claimants failed to make out a prima facie showing of negligence against the State (see generally, Wragge v Lizza Asphalt Constr. Co., 17 NY2d 313; Noseworthy v City of New York, 298 NY 76). Thus, the claim was properly dismissed. Thompson, J. P., Bracken, Kunzeman and Spatt, JJ., concur.